*882OPINION OF THE COURT
Memorandum.
The order of the Appellate Term should be affirmed.
In view of the fact that the village constabulary was not lawfully constituted (County of Nassau v Incorporated Vil. of Woodsburgh, 58 NY2d 996), the constable in this case had no authority to issue a uniform traffic information (CPL 100.10, subd 2, par [a]). Although an ordinary information may be filed by any person (CPL 100.10, subd 1), the instrument may not serve that function in this case because it did not contain, as the statute requires, “a statement of the complainant alleging facts of an evidentiary character supporting or tending to support the charges” (CPL 100.15, subd 3).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Kaye concur; Judge Simons taking no part.
Order affirmed in a memorandum.